MEMORANDUM **
Mario Sorcia-Quintana appeals from the 46-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sorcia-Quintana contends that the district court procedurally erred by failing to consider and address arguments made by defense counsel at sentencing. We conclude that the district court did not procedurally err. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007); United States v. Catty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.